Amended order dated January 22, 1957, unanimously modified to delete the provision allowing renewal of motion for temporary alimony at the time of trial (see Barnes v. Barnes, 3 A D 2d 242). The modification does not affect the renewal of motion for counsel fee before the trial court. Settle order on notice. Appeal from the original order dated January 10, 1957, unanimously dismissed. Order dated January 10, 1957, granting motion to vacate notice of examination before trial, unanimously affirmed. Concur — Breitel, J. P., Botein, Rabin and Bergan, JJ.